Citation Nr: 0011678	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-12 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
claimed as scoliosis of the thoracic spine.

2.  Entitlement to a compensable rating for residuals of 
injury to small finger, right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1984 to January 1987 
and from December 1987 to January 1993.

By rating decision in August 1993 service connection for 
scoliosis of the dorsal (thoracic) spine was denied.  The 
veteran was notified of that decision by letter in September 
1993.  Thereafter, he filed a request to reopen his claim for 
service connection for aggravation of scoliosis of the spine.  
This appeal arises in part from an April 1998 rating decision 
from the Columbia, South Carolina Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for scoliosis of the 
thoracic spine had not been received. 

This appeal additionally arises from a January 1998 rating 
decision from the Columbia, South Carolina RO that continued 
the evaluation of the veteran's service connected residuals 
of an injury of the small finger of the right hand at 0 
percent.  That matter will be addressed in the REMAND portion 
below.

In January 1999 a hearing at the RO before a local hearing 
officer was held.  In writing in June 1999, the veteran 
canceled his previous request for a hearing at the RO before 
a Member of the Board.


FINDINGS OF FACT

1.  Service connection for a back disability, claimed as 
scoliosis of the thoracic spine, was last denied by decision 
of the RO in August 1993; the additional evidence reviewed in 
connection with this claim to reopen is more than merely 
cumulative and is so significant that it must be considered 
in order to decide the merits of the claim.

2.  The veteran's allegation that he had a preexisting back 
disability claimed as scoliosis of the thoracic spine that 
was aggravated by service is supported by evidence which 
would render the claim plausible.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying service 
connection for scoliosis of the dorsal spine is final.  38 
U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1999).

2.  Evidence submitted since the August 1993 rating decision 
is new and material and the veteran's claim concerning 
service connection for a back disability, claimed as 
scoliosis of the thoracic spine, is reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran has submitted evidence of a well grounded 
claim concerning service connection for a back disability, 
claimed as scoliosis of the thoracic spine.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service Applicant Medical Prescreening Form from January 
1984, no history of back trouble was reported.  

On a service enlistment examination in January 1984, no 
history of back pain was reported.  On examination, it was 
noted that the veteran had mild thoracic scoliosis.  It was 
additionally noted that there was an orthopedic consultation 
that showed scoliosis and that the veteran was fit for 
enlistment.  

On the January 1984 orthopedic consultation, the veteran had 
a history of scoliosis.  He denied ever having back pain 
before.  He played high school football without problems.  
The examination showed moderate scoliosis of the spine with 
convex to the right.  The x-ray showed scoliosis with convex 
to the right offset two centimeters from midline.  The 
diagnoses included scoliosis; the prognosis was good and the 
veteran was fit for duty.   

In September 1984, the veteran was seen with complaints of 
back pain for two months.  The assessment was muscle spasms.  

A physical therapy report from November 1984 shows that the 
veteran was seen with complaints of insidious onset of 
thoracic-lumbar back pain nine months ago.  He denied change 
in activity level at the time of onset.  He reported a prior 
history of intermittent thoracic back pain for two years 
without injury.  He had symptoms with activity that were 
completely relieved by recumbency.  On examination, the 
veteran had pain with bilateral rotation only.  The 
assessment included mechanical back pain.  Another record 
from November 1984 shows the veteran complained of increased 
thoracic back pain with exercise.  

An orthopedic consultation from November 1984 shows the 
veteran was seen with complaints of pain of the thoracic 
spine for ten months.  It bothered him during heavy lifting.  
He had no scoliosis treatment in childhood.  On examination, 
he had no muscle weakness, no signs of radiculopathy, and no 
paraspinal muscle spasm.  He had a right rib hump consistent 
with scoliosis.  The assessment included adult scoliosis.  

In January 1985, the veteran was seen with complaints of back 
pain in the thoracic region on the right side.  He stated he 
did a lot of heavy lifting.  Spasm was noted.  

On a service enlistment examination in November 1987, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.  It was 
noted that a chest x-ray showed moderately severe thoracic 
lumbar scoliosis.  

In April 1988, the veteran was seen with complaints of mid 
and lower back pain.  He stated he had scoliosis all of his 
life.  On examination, the veteran had mild right curvature 
of the spine and a normal back and neck examination 
otherwise.  The assessment included chronic back pain with 
mild scoliosis.  

In November 1992, the veteran was seen with complaints of 
back problems as long as he could remember.  He had 
discomfort at all times, and specifically during exercising.  
He had a history of scoliosis.  The assessment included 
scoliosis.  

On a separation examination in December 1992, a history of 
recurrent back pain was noted.  Chronic back pain (scoliosis) 
was noted.  On examination, scoliosis was noted.  

On a VA examination in March 1993, the veteran reported 
problems included scoliosis.  On examination, the veteran had 
mild scoliosis.  The diagnoses included scoliosis.

A VA examination of the joints in March 1993 shows the 
veteran complained of lower back pain which he believed was 
related to the scoliosis he was diagnosed with in 1984.  His 
pain was primarily with lifting and standing for long 
periods.  On examination, the veteran had mild right 
thoracolumbar scoliosis with evident right rib hump when 
bending forward.  The musculature of the back appeared good.  
The x-rays of the spine revealed a 25 to 30 degree right 
thoracolumbar scoliosis.  He had no evidence of degenerative 
changes related to the scoliosis.  The impression included 
right thoracolumbar scoliosis.  The veteran appeared to be 
mildly symptomatic.  Generally, this was not associated with 
degenerative changes as none were noted on the x-rays and the 
examiner added that back pain was not really a component of 
scoliosis of this degree.

By rating action of August 1993, service connection for 
scoliosis of the dorsal spine was denied as not being shown 
to have been incurred in or aggravated by service.  The 
veteran was notified of this decision in September 1993.  

Evidence received subsequent to the August 1993 rating 
decision includes the following: 

Photocopies of service medical records previously associated 
with the file.  

Received were VA outpatient records and examinations from 
October 1997 to January 1999 that includes treatment for 
disabilities not at issue in the current appeal or of 
relevance in this portion of the Board's decision.  Of 
relevance is an October 1997 record that shows that the 
veteran was seen with complaints of chronic back pain that he 
had for a long time and scoliosis.  

In December 1997, the veteran was seen with complaints of 
back discomfort.  Exercise exacerbated the back pain.  

A VA x-ray from December 1998 showed scoliosis of the 
thoracic spine with convexity to the left [sic].  

In January 1998, the veteran was seen with a history of 
scoliosis and complaints of mid back pain that had worsened 
over the past five years.  He had no recent history of 
injury.  He said he had scoliosis that was first diagnosed 
during his entry into service.  On examination, the veteran 
had rotational scoliosis of the thoracic spine with convexity 
to the right.  

In February 1998, the veteran reported constant "tightness" 
located in the central mid thoracic region.  It was present 
since 1984 and was worsening.  It began as a result of roll 
marches and sudden increase in activities in service.  An x-
ray noted rotoscoliosis in 1984.  The assessment included 
structural changes of rotoscoliosis with complaint of mid 
thoracic discomfort of long duration.  
 
In December 1998, the veteran was seen for physical therapy 
with chronic low back pain/scoliosis.  He had rotoscoliosis 
to the right.  Curve reversal of the thoracic spine increased 
the pain.  Rotation movements increased the pain/stretching 
sensation, but it did not remain worse as a result.  The 
assessment included that the veteran appeared to have 
dysfunction as a result of rotoscoliosis to the right.

At the RO hearing in January 1999, the veteran testified that 
he had scoliosis prior to entering service.  He had problems 
with the scoliosis during his first period of service, after 
advanced individual training, within the first year of 
service.  Part of his job in the military was loading and 
unloading trucks.  The lifting caused him to have problems 
with his back.  He had pain.  In between his periods of 
service he worked as a security guard and he did not do 
strenuous work and still had the back pain from his previous 
service.  During his second period of service, he continued 
to have back problems.  He indicated that part of the reason 
he left service in 1993 was due to his back, as he was not 
physically able to maintain the high standards required.  He 
was currently getting physical therapy for his back.  

Received were VA outpatient records from January 1999 to June 
1999 and a VA examination from January 2000 regarding a 
disability not of relevance in this portion of the Board's 
decision. 

II.  Analysis

In order to reopen a claim, the appellant must present or 
secure new and material evidence with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim." The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination. See Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  This additional test was 
overruled in the Hodge case cited above.

Under the criteria applicable to the veteran's claim 
concerning his back disability, claimed as scoliosis of the 
thoracic spine, service connection will be granted for 
disability resulting from personal injury suffered or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §3.303 (1999). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

As an initial matter, the Board notes that in its April 1998 
rating decision and June 1998 Statement of the Case 
determining that the veteran had not submitted new and 
material evidence concerning his back disability claimed as 
scoliosis of the thoracic spine, the RO did rely on the 
additional "reasonable possibility" test overruled in the 
Hodge case.  However, in light of the Board's decision in 
this case in finding that new and material evidence has been 
submitted to reopen the veteran's claim, no prejudice has 
inured to the veteran due to the citing of the overruled 
test. 

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In this case, the Board is required to consider 
all the evidence received since the last disallowance of the 
claim concerning service connection for a back disability 
claimed as scoliosis of the thoracic spine on any basis, or 
since the rating decision dated in August 1993.  As noted 
above, when this claim was denied by the RO in August 1993, 
the basis was that the veteran had a preexisting back 
condition of scoliosis and that there was insufficient 
evidence that this condition was aggravated by service.  
Subsequent to this final denial, the evidence the veteran has 
submitted to reopen his claim includes photocopies of service 
medical records, testimony, and VA treatment records.  

The VA treatment records submitted since the final rating 
decision include notations that the veteran's back disability 
was present since 1984, when the veteran entered service, and 
has worsened since.  This evidence is both new and material.  
Using the guidelines noted above, the Board finds that new 
and material evidence has been presented; hence, the claim 
concerning service connection for a back disability, claimed 
as scoliosis of the thoracic spine, may be reopened.

As the first step has been met regarding this claim, it must 
next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded.

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well- 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. § 3.303(b) (1999), 
service connection may be awarded for a "chronic" condition 
when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307 (1999)) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition. See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The veteran had no back complaints upon entry into service 
and he was considered fit for duty.  Subsequently in service 
he had complaints of back pain.  On the VA examination in 
March 1993, two months after service, it was noted that the 
veteran had mildly symptomatic back pain that was not really 
a component of scoliosis.  Therefore, due to the chronicity 
of the veteran's complaints, the veteran's claim for service 
connection for a back disability claimed as scoliosis of the 
thoracic spine is plausible and subject to the Remand section 
below, the Board finds that the veteran's claim is well 
grounded.


ORDER

The claim of entitlement to service connection for a back 
disability, claimed as scoliosis of the thoracic spine, is 
reopened and well grounded.  To this extent only, the benefit 
sought on appeal is granted.


REMAND

As described in the above decision of the Board, current case 
law provides for a three-step analysis when a claimant seeks 
to reopen a final decision based on new and material 
evidence.  The Board has determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disability, 
claimed as scoliosis of the thoracic spine.  It was further 
determined that the instant claim is well grounded.  The RO, 
however, has not had the opportunity to consider the reopened 
claim.  Thus, the veteran's claim must be evaluated on the 
merits after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  Accordingly, 
the veteran should be afforded a VA orthopedic examination to 
identify all current back disabilities and to determine if 
any current disability is attributable to service.

As well, in this case, the veteran contends that the RO erred 
by failing to grant a compensable rating for the service 
connected residuals of an injury to the small finger of the 
right hand.  The evidence in this case is inadequate to rate 
the veteran.  The latest VA examination in January 2000 did 
not address the requirements of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therein, the Court held that in evaluating a 
service connected disability involving a joint, functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 must be 
considered.  The Court also held that the functional loss, if 
feasible, should be determined by reference to additional 
range of motion loss.  It was explained that the diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare ups.  The veteran has 
indicated that use of the right small finger causes pain.  
Therefore, the veteran should be afforded an orthopedic 
examination to address the DeLuca requirements.

Additionally of note is a January 1998 VA x-ray that 
indicates that the veteran has degenerative changes in the 
right fifth finger.  Subsequent records show a normal x-ray.  
Therefore, a current x-ray should be provided to determine 
whether the veteran has arthritis of the joints of the small 
finger of the right hand.  The duty to assist a veteran as 
provided for in 38 U.S.C.A. § 5107(a) has been interpreted to 
require providing the veteran with a VA examination that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one. 

Further, there is an indication in the record that the 
veteran has been treated at the Columbia, South Carolina VA 
Medical Center.  Treatment records from this facility should 
be requested prior to a VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Finally, the Board notes that the veteran filed a statement 
in February 1998 in which he alluded to the denial of his 
claim for an increased rating for hypertension by the RO, in 
part because of lack of complaints of chest pain.  His 
statement can reasonably be construed as a Notice of 
Disagreement to the January 1998 rating action that continued 
an evaluation of 10 percent for the veteran's service 
connected hypertension.  The filing of a Notice of 
Disagreement puts a claim in appellate status, and this claim 
must be considered in connection with the current appeal.

Finally, the veteran's attention is directed to the following 
regulation as it pertains to the request for additional VA 
examination:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

For the reasons expressed above, this case is REMANDED for 
the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for any back disability since service 
and a right small finger disability in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already of 
record to include all treatment records 
from the Columbia, South Carolina VAMC.  
The RO should obtain legible copies of 
all records that have not already been 
obtained.  Thereafter, all records should 
be permanently associated with the claims 
file.  

2.  The veteran should then be afforded a 
VA orthopedic examination regarding a 
back disability and to determine the 
current severity of the residuals of an 
injury of the small finger of the right 
hand.  The veteran is herein advised that 
his claim shall be denied if he fails to 
report for VA examination of the service-
connected finger disorder.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  

As to a back disability:  the examiner 
should provide a diagnosis for all 
current back disabilities and provide the 
date of onset of each disability.  Based 
on a review of the complete medical 
record include a review of the service 
medical records, and the current 
examination, the examiner should provide 
the following medical opinion as to 
whether it is at least as likely as not 
that any current back disability had its 
onset in or was otherwise etiologically 
related to service and/or whether any 
current back disabilities are related to 
the veteran's scoliosis of the thoracic 
spine.  As part of this, it should be 
noted whether it is at least as likely as 
not that the veteran's preexisting 
scoliosis of the thoracic spine underwent 
an increase in severity in service beyond 
the natural progression of the disease.  
In answering this question, the standard 
of proof which is underlined must be 
utilized.  If the examiner's opinion 
differs from any already of record, the 
examiner should provide the reasoning for 
the different opinion and, in any event, 
all factors upon which the medical 
opinion is based must be set forth for 
the record. 

As to the right small finger disability:  
the claims folder must be made available 
to the examiner prior to the examination 
and all necessary diagnostic testing 
should be done.  An x-ray or other 
appropriate diagnostic test should be 
provided to determine whether there is 
arthritis of the right small finger.  If 
a specified test is not done, the 
examiner should explain why.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the right wrist 
or fifth finger resulting from the 
service connected residuals of an injury 
to the small finger of the right hand to 
any of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.

3.   Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination report is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim, to include consideration 
of 38 C.F.R. § 3.655.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

5.  The RO should furnish the veteran 
with a statement of the case on the issue 
of entitlement to an increased rating for 
service connected hypertension.  The 
veteran should be advised of the need to 
file a timely substantive appeal if the 
Board is to address this issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


